NOTICE                    2022 IL App (4th) 220473-U                        FILED
This Order was filed under                                                          November 9, 2022
Supreme Court Rule 23 and is                 NO. 4-22-0473                             Carla Bender
not precedent except in the                                                         th
                                                                                   4 District Appellate
limited circumstances allowed                                                           Court, IL
under Rule 23(e)(1).
                                     IN THE APPELLATE COURT

                                              OF ILLINOIS

                                          FOURTH DISTRICT

  In re R.R., a Minor                                            )      Appeal from the
                                                                 )      Circuit Court of
  (The People of the State of Illinois,                          )      Adams County
                Petitioner-Appellee,                             )      No. 19JA106
                v.                                               )
  Camilla C.,                                                    )      Honorable
                Respondent-Appellant).                           )      Scott D. Larson,
                                                                 )      Judge Presiding.


                   JUSTICE TURNER delivered the judgment of the court.
                   Presiding Justice Knecht and Justice DeArmond concurred in the judgment.

                                                 ORDER

  ¶1      Held: Respondent was not prejudiced by any improperly admitted hearsay evidence and
                was not denied effective assistance of counsel by counsel’s failure to object to the
                hearsay evidence. Moreover, the circuit court’s findings respondent was unfit
                and it was in the minor child’s best interests to terminate respondent’s parental
                rights were not against the manifest weight of the evidence.

  ¶2               In January 2022, the State filed a motion for the termination of the parental rights

  of respondent, Camilla C., as to her minor child, R.R. (born in September 2009), which the State

  later supplemented. In May 2022, the Adams County circuit court found respondent unfit as

  alleged in the termination motion. In a separate hearing on the same day, the court found it was

  in R.R.’s best interests to terminate respondent’s parental rights.

  ¶3               Respondent appeals, asserting (1) the circuit court erred by taking judicial notice

  of the entire court file and for admitting the client service plans without proper foundation,

  (2) the court erred by finding respondent unfit, (3) respondent was denied the effective assistance
of counsel, and (4) the court erred by concluding it was in R.R.’s best interests to terminate

respondent’s parental rights. We affirm.

¶4                                      I. BACKGROUND

¶5             R.R.’s father is Reggie H., and he is not a party to this appeal. In December 2019,

the State filed a petition for the adjudication of wardship of R.R. The petition asserted R.R. was

a neglected minor for the following four reasons. First, on December 3, 2019, respondent

brought R.R. to Blessing Hospital for a psychiatric evaluation. Respondent failed to cooperate

with staff and left against advice with R.R. receiving no treatment. Second, R.R. had been

diagnosed with oppositional defiant disorder and attention-deficit/hyperactivity disorder. He

also had exhibited self-harm, such as head banging, in the past and was on medication for the

disorders. Third, on December 4, 2019, respondent failed to cooperate with an investigator from

the Department of Children and Family Services (DCFS) and threatened the investigator with a

metal shovel. Later that day, respondent was arrested for methamphetamine delivery in Adams

County case No. 19-CF-993. Fourth, on December 20, 2019, R.R. was out of control at school

and was engaging in head banging and self-harm. R.R. was taken to Blessing Hospital.

Respondent refused to cooperate with R.R.’s admission, which was medically necessary. After

an October 14, 2020, hearing, the circuit court concluded R.R. was neglected. On November 4,

2020, the court held the dispositional hearing. After hearing the evidence and the parties’

arguments, the court entered a written dispositional order (1) finding respondent unfit and unable

to care for R.R., (2) making R.R. a ward of the court, and (3) placing R.R.’s custody and

guardianship with DCFS.

¶6             Respondent appealed, asserting the circuit court erred by finding R.R. neglected.

This court affirmed the circuit court’s judgment. In re R.R., 2021 IL App (4th) 200563-U.




                                                -2-
¶7             In January 2022, the State filed a motion to terminate respondent’s and Reggie

H.’s parental rights to R.R. As to respondent, the motion asserted respondent was unfit because

she failed to make (1) reasonable efforts to correct the conditions that were the basis for R.R.’s

removal during any nine-month period after the neglect adjudication (750 ILCS 50/1(D)(m)(i)

(West Supp. 2021)) and (2) reasonable progress toward R.R.’s return during any nine-month

period after the neglect adjudication (750 ILCS 50/1(D)(m)(ii) (West Supp. 2021)). Both counts

alleged the same three nine-month periods of October 14, 2020, to July 13, 2021; July 14, 2021,

to April 13, 2022; and “April 13, 2022 to January 13, 2023.”

¶8             On May 26, 2022, the circuit court commenced the fitness hearing. The State first

asked the court to take judicial notice of all the court records in this case, “including all court

orders, all written progress reports by service providers and all service plans previously filed

with the court.” The court took “judicial notice of its own records in the file.” The State then

offered State’s exhibit No. 1, R.R.’s birth certificate, which the court admitted without objection.

Next, the State offered a certified copy of respondent’s convictions for methamphetamine

delivery and intimidation in Adams County case No. 19-CF-993 (State’s exhibit No. 2). The

documents from case No. 19-CF-993 showed respondent committed the crimes in December

2019 and was sentenced to concurrent prison terms of four years for the crimes in November

2021. The court admitted the certified copy of the convictions. The State then presented the

testimony of Zoe Elder, a child welfare specialist with Chaddock, a service agency.

¶9             Elder testified Chaddock received this case from another agency in August 2021,

and at first, Elder just assisted Delaney McDonald with the case. Chaddock did receive a file

from the prior agency, which included a certificate showing respondent completed parenting

classes. Elder became the caseworker for R.R.’s case in October 2021. Elder created the




                                                 -3-
November 2021 service plan, which also evaluated the prior plan. Respondent received a rating

of unsatisfactory for parenting and well-being because the circuit court had suspended her

visitation with R.R. and respondent had recently been sentenced to the Department of

Corrections (DOC). Respondent also received an unsatisfactory rating for cooperation because

respondent did not cooperate with the prior caseworker and refused to provide documentation of

employment during the reporting period. Elder rated respondent unsatisfactory for mental health

because respondent had not completed a mental-health assessment or did not provide

documentation if she had done so. Last, respondent also received an unsatisfactory rating for

substance-free lifestyle because she did not provide documentation of participation in a

substance-abuse program and self-reported she had not been engaged in substance-abuse services

for the two months prior to the November 2021 evaluation. Respondent had completed two drug

drops, one in September 2021 and one in October 2021. Both of the drops were negative.

¶ 10           Elder further testified that, since respondent was incarcerated at the time of the

creation of the November 2021 service plan, respondent received an incarcerated parent task,

which required respondent to complete alcohol and drug treatment programs if they were

available to her, attend mental-health services, attend domestic-violence services, and follow her

court orders. Elder had not received any documentation respondent was participating in such

services. While respondent’s visitation with R.R. had been suspended since March 2021,

respondent was allowed to write R.R. letters. The letters were to be sent to Elder, who approved

them before giving them to R.R. Since respondent has been in DOC, respondent wrote R.R. two

to three times a month. Elder testified the letters have been very appropriate. Respondent did

receive one visit with R.R. to let R.R. know his brother passed away. Elder testified the visit

went well. However, Elder opined respondent had not made any progress towards the return




                                               -4-
home of R.R.

¶ 11           Additionally, the State sought admission of the June 2021 service plan (State’s

exhibit No. 3) drafted by the previous agency and the November 2021 service plan (State’s

exhibit No. 4) drafted by Elder. Elder testified the service plans are made, evaluated, and

maintained in the regular course of her business. She also testified she believed the records were

accurate. Respondent’s counsel did not object to the admission of the two service plans, and the

circuit court admitted them.

¶ 12           Respondent did not present any evidence. After hearing the parties’ arguments,

the circuit court found the allegations of unfitness against respondent had been proven by clear

and convincing evidence for the nine-month periods set forth by the State. The court later

clarified it was only finding respondent unfit for the first two nine-month periods. The court also

found Reggie H. unfit. It then proceeded to the best-interests hearing.

¶ 13           Elder testified R.R. was currently 12 years old and had been in his foster mother’s

home for two years. R.R. had attention-deficient/hyperactivity disorder. His foster mother was a

licensed specialized foster parent, which meant she had special training and experience with

children who have special needs. Elder personally monitored R.R.’s placement three times a

month. R.R. was bonded with his foster mother and really enjoyed living with her. According to

Elder, R.R. seemed comfortable in the home. R.R.’s foster mother had been “cooperative” with

R.R.’s educational services, made sure R.R. received his prescribed medication, and assured R.R.

attended his medical appointments. R.R. has expressed he wanted to continue living with his

foster mother. The foster mother had signed a permanency commitment for R.R. and desired to

adopt him. In Elder’s opinion, R.R. being adopted by his foster mother was in R.R.’s best

interests.




                                               -5-
¶ 14            After hearing the parties’ arguments, the circuit court found it was in R.R.’s best

interests to terminate respondent’s parental rights. It also concluded it was in R.R.’s best

interests to terminate Reggie H.’s parental rights. On May 26, 2022, the court entered a written

termination order. That same day, respondent filed a timely notice of appeal in sufficient

compliance with Illinois Supreme Court Rule 303 (eff. July 1, 2017). See Ill. S. Ct. R. 660(b)

(eff. Oct. 1, 2001) (providing the rules governing civil cases also govern appeals from final

judgments in all proceedings under the Juvenile Court Act of 1987 (Juvenile Court Act) (705

ILCS 405/1-1 et seq. (West 2020)), except for delinquency cases). Thus, this court has

jurisdiction of the appeal pursuant to Illinois Supreme Court Rule 307(a)(6) (eff. Nov. 1, 2017).

The circuit court appointed respondent counsel for her appeal.

                On appeal, respondent’s counsel filed a motion to withdraw as counsel and a brief

in compliance with Anders v. California, 386 U.S. 738 (1967). See In re J.P., 2016 IL App (1st)

161518, ¶ 8, 65 N.E.3d 1009 (finding Anders applies when counsel seeks to withdraw from

representation on direct appeal from orders affecting parental rights under the Juvenile Court

Act). This court granted the motion to withdraw as counsel and directed the circuit court to

appoint respondent new counsel. In re R.R., No. 4-22-0473 (Sept. 2, 2022) (motion order).

Once the circuit court appointed respondent new counsel, this court instituted a new briefing

schedule. The new briefing schedule resulted in the reply brief being due after the 150-day

deadline established by Illinois Supreme Court Rule 311(a)(5) (eff. July 1, 2018), by which this

court is to issue its decision. That rule does have a good-cause exception, which we find

applicable in this case. Ill. S. Ct. R. 311(a)(5) (eff. July 1, 2018).

¶ 15                                        II. ANALYSIS

¶ 16            Under section 2-29(2) of the Juvenile Court Act (705 ILCS 405/2-29(2) (West




                                                  -6-
2020)), the involuntary termination of parental rights involves a two-step process. First, the

State must prove by clear and convincing evidence the parent is “unfit,” as that term is defined in

section 1(D) of the Adoption Act (750 ILCS 50/1(D) (West Supp. 2021)). In re Donald A.G.,

221 Ill. 2d 234, 244, 850 N.E.2d 172, 177 (2006). If the circuit court makes a finding of

unfitness, then the State must prove by a preponderance of the evidence it is in the minor child’s

best interests that parental rights be terminated. In re D.T., 212 Ill. 2d 347, 366, 818 N.E.2d

1214, 1228 (2004).

¶ 17           Since the circuit court has the best opportunity to observe the demeanor and

conduct of the parties and witnesses, it is in the best position to determine the credibility and

weight of the witnesses’ testimony. In re E.S., 324 Ill. App. 3d 661, 667, 756 N.E.2d 422, 427

(2001). Further, in matters involving minors, the circuit court receives broad discretion and great

deference. E.S., 324 Ill. App. 3d at 667, 756 N.E.2d at 427. Thus, a reviewing court will not

disturb a circuit court’s unfitness finding and best-interests determination unless they are

contrary to the manifest weight of the evidence. See In re Gwynne P., 215 Ill. 2d 340, 354, 830

N.E.2d 508, 516-17 (2005) (fitness finding); In re J.L., 236 Ill. 2d 329, 344, 924 N.E.2d 961, 970

(2010) (best-interests determination). A circuit court’s decision is against the manifest weight of

the evidence only where the opposite conclusion is clearly apparent. Gwynne P., 215 Ill. 2d at

354, 830 N.E.2d at 517.

¶ 18                        A. Evidentiary Issues at the Fitness Hearing

¶ 19           In proceedings for the termination of parental rights, this court reviews a circuit

court’s admission or denial of evidence for an abuse of discretion. In re Daphnie E., 368 Ill.

App. 3d 1052, 1072, 859 N.E.2d 123, 141 (2006). An abuse of discretion occurs when the

circuit court’s ruling is arbitrary, fanciful, or unreasonable, or where no reasonable person would




                                                -7-
take the view adopted by the circuit court. In re Ca. B., 2019 IL App (1st) 181024, ¶ 62, 143

N.E.3d 680.

¶ 20                                      1. Judicial Notice

¶ 21           Respondent first contends the circuit court erred when it took judicial notice of

the entire court file in this case. The State notes defendant has forfeited this matter by not raising

an objection at the hearing and in a posthearing motion. See In re N.T., 2015 IL App (1st)

142391, ¶ 41, 31 N.E.3d 254. However, the circuit court did not give respondent an opportunity

to respond to the request for judicial notice. We note the application of the forfeiture rule is less

rigid when the basis of the objection is the circuit court’s conduct. N.T., 2015 IL App (1st)

142391, ¶ 41. The State acknowledges taking judicial notice of the entire court file was

improper but asserts respondent was not prejudiced by the circuit court’s action.

¶ 22           In this case, the State asked the circuit court to take judicial notice of all the court

records in this case. The circuit court noted it was taking judicial notice of “all court orders, all

written progress reports by service providers and all service plans previously filed with the

court.” In ruling on the issue of unfitness, the circuit court noted it “had the opportunity to

review the file.”

¶ 23           In In re J.G., 298 Ill. App. 3d 617, 628-29, 699 N.E.2d 167, 175 (1998), this court

addressed judicial notice at the unfitness hearing in a termination of parental rights proceedings.

We began by recognizing judicial notice of certain facts was often necessary at such hearings.

J.G., 298 Ill. App. 3d at 628, 699 N.E.2d at 175. However, this court found the “wholesale

judicial notice of everything that took place prior to the unfitness hearing is unnecessary and

inappropriate.” J.G., 298 Ill. App. 3d at 629, 699 N.E.2d at 175. We noted the rules of evidence

in civil cases apply to adjudicatory hearings under the Juvenile Court Act (705 ILCS 405/2-18(1)




                                                 -8-
(West 1996)), with a limited exception for hearsay that is contained in section 2-18(4)(a) of the

Juvenile Court Act (705 ILCS 405/2-18(4)(a) (West 1996)). J.G., 298 Ill. App. 3d at 629, 699

N.E.2d at 175. Section 2-18(4)(a) provides for the admission of agency service plans if the

provision’s foundational requirements are satisfied. See In re Z.J., 2020 IL App (2d) 190824,

¶ 66, 168 N.E.3d 210. Additionally, this court concluded that, while the circuit court erred in

taking judicial notice of the entire court file, the respondent was not prejudiced by that error

because there was more than sufficient evidence of the respondent’s unfitness properly admitted

at the hearing to meet the State’s burden of clear and convincing evidence. J.G., 298 Ill. App. 3d

at 629, 699 N.E.2d at 176.

¶ 24           As in J.G., the circuit court erred by taking judicial notice of the entire court file

in this case. However, as explained later in our analysis, we find respondent was not prejudiced

by the error because the properly admitted evidence was sufficient to establish respondent’s

unfitness by clear and convincing evidence.

¶ 25                                      2. Service Plans

¶ 26           Respondent also contends the circuit court erred by admitting the June 2021 and

November 2021 service plans without a proper foundation. The State asserts respondent has

forfeited this issue by not objecting to the admission of the service plans. Unlike judicial notice,

respondent’s counsel was asked if he had an objection to the admission of the service plans, and

counsel did not object to any contents of the plans that apply to the nine-month periods alleged

by the State. Regardless, even if the foundation was not properly laid for the two service plans,

respondent was not prejudiced by the error because, as explained in the next section, the properly

admitted evidence was sufficient to establish respondent’s unfitness by clear and convincing

evidence.




                                                -9-
¶ 27                                  B. Respondent’s Fitness

¶ 28           Respondent contends the State’s properly admitted evidence was insufficient to

prove her unfitness by clear and convincing evidence. The State disagrees.

¶ 29           In this case, the circuit court found respondent unfit on two grounds alleged in the

petition for two nine-month periods. One of the bases for the circuit court’s unfitness finding

was section 1(D)(m)(ii) of the Adoption Act (750 ILCS 50/1(D)(m)(ii) (West Supp. 2021)),

which provides a parent may be declared unfit if he or she fails “to make reasonable progress

toward the return of the child to the parent during any 9-month period following the adjudication

of neglected or abused minor under Section 2-3 of the Juvenile Court Act.” Illinois courts have

defined “reasonable progress” as “demonstrable movement toward the goal of reunification.”

(Internal quotation marks omitted.) In re Reiny S., 374 Ill. App. 3d 1036, 1046, 871 N.E.2d 835,

844 (2007). Moreover, they have explained reasonable progress as follows:

               “ ‘[T]he benchmark for measuring a parent’s “progress toward the

               return of the child” under section 1(D)(m) of the Adoption Act

               encompasses the parent’s compliance with the service plans and

               the court’s directives, in light of the condition which gave rise to

               the removal of the child, and in light of other conditions which

               later became known and which would prevent the court from

               returning custody of the child to the parent.’ ” Reiny S., 374 Ill.

               App. 3d at 1046, 871 N.E.2d at 844 (quoting In re C.N., 196 Ill. 2d

               181, 216-17, 752 N.E.2d 1030, 1050 (2001)).

Additionally, this court has explained reasonable progress exists when a circuit court “can

conclude that *** the court, in the near future, will be able to order the child returned to parental




                                                - 10 -
custody. The court will be able to order the child returned to parental custody in the near future

because, at that point, the parent will have fully complied with the directives previously given to

the parent in order to regain custody of the child.” (Emphases in original.) In re L.L.S., 218 Ill.

App. 3d 444, 461, 577 N.E.2d 1375, 1387 (1991). We have also emphasized “ ‘reasonable

progress’ is an ‘objective standard.’ ” In re F.P., 2014 IL App (4th) 140360, ¶ 88, 19 N.E.3d

227 (quoting L.L.S., 218 Ill. App. 3d at 461, 577 N.E.2d at 1387).

¶ 30           In determining a parent’s fitness based on reasonable progress, a court may only

consider evidence from the relevant time period. Reiny S., 374 Ill. App. 3d at 1046, 871 N.E.2d

at 844 (citing In re D.F., 208 Ill. 2d 223, 237-38, 802 N.E.2d 800, 809 (2003)). Courts are

limited to that period “because reliance upon evidence of any subsequent time period could

improperly allow a parent to circumvent her own unfitness because of a bureaucratic delay in

bringing her case to trial.” Reiny S., 374 Ill. App. 3d at 1046, 871 N.E.2d at 844. In this case,

the petition alleged three nine-month periods, but we will address the period of July 14, 2021, to

April 13, 2022. Additionally, our supreme court has held time spent in prison does not toll the

nine-month period. J.L., 236 Ill. 2d at 341, 924 N.E.2d at 968.

¶ 31           The properly admitted evidence showed respondent did not make substantial

progress towards R.R.’s return and she was never close to R.R. returning to her custody. The

circuit court’s March 17, 2021, docket entry stated, “Visits w/Mother are suspended.” The

State’s exhibit No. 2 showed respondent was sentenced to DOC on November 4, 2021. Elder,

the State’s sole witness, was either shadowing the caseworker or the caseworker in this case for

most of the relevant nine-month period (August 2021 to April 13, 2022). Elder testified

respondent had refused to provide proof of employment for the November 2021 evaluation.

Respondent’s incarceration then impeded her ability to maintain employment. Elder also




                                               - 11 -
testified respondent never provided documentation of mental-health and substance-abuse

assessments. While respondent contends it was a lack of verification on the agency’s part,

respondent self-reported she was not attending mental-health services and Alcoholics

Anonymous meetings for the two months before the November 2021 evaluation. Moreover,

Elder testified respondent never provided her documentation respondent was obtaining any

services while in DOC. While respondent had completed a parenting class, had two negative

drug drops, and kept in contact with R.R. via letters during the relevant nine-month period,

respondent’s actions were not demonstrable movement toward the return of R.R.

¶ 32           Since we have upheld the circuit court’s determination respondent met the

statutory definition of an “unfit person” on the basis of respondent’s failure to make reasonable

progress (750 ILCS 50/1(D)(m)(ii) (West Supp. 2021)) during the nine-month period of July 14,

2021, to April 13, 2022, we do not address the other bases for the circuit court’s unfitness

finding. See In re Tiffany M., 353 Ill. App. 3d 883, 891, 819 N.E.2d 813, 820 (2004).

¶ 33                           C. Ineffective Assistance of Counsel

¶ 34           Respondent contends she received ineffective assistance of counsel because

counsel failed to object to hearsay evidence and evidence that lacked foundation. The State

disagrees.

¶ 35           This court analyzes ineffective assistance of counsel claims under the standard set

forth in Strickland v. Washington, 466 U.S. 668 (1984). In re C.C., 368 Ill. App. 3d 744, 748,

859 N.E.2d 170, 173 (2006). To obtain reversal under Strickland, a defendant must prove (1) his

or her counsel’s performance failed to meet an objective standard of competence and

(2) counsel’s deficient performance resulted in prejudice to the defendant. People v. Evans, 186

Ill. 2d 83, 93, 708 N.E.2d 1158, 1163 (1999). With the deficiency prong, the defendant must




                                               - 12 -
overcome the strong presumption the challenged action or inaction could have been the product

of sound trial strategy. Evans, 186 Ill. 2d at 93, 708 N.E.2d at 1163; C.C., 368 Ill. App. 3d at

747-48, 859 N.E.2d at 172. To satisfy the prejudice prong, the defendant must prove a

reasonable probability exists that, but for counsel’s unprofessional errors, the proceeding’s result

would have been different. Evans, 186 Ill. 2d at 93, 708 N.E.2d at 1163-64. The Strickland

Court noted a case should be decided on the ground of lack of sufficient prejudice rather than

counsel’s constitutionally deficient representation if it is easier to do so. Strickland, 466 U.S. at

697.

¶ 36           Here, respondent has failed to establish the prejudice prong. As we explained

with the evidentiary issues in this appeal, the properly admitted evidence was sufficient to prove

one ground of unfitness by clear and convincing evidence. Thus, we disagree with respondent

the circuit court’s unfitness finding would have been different if counsel had objected to the

hearsay evidence. Accordingly, we do not find respondent received ineffective assistance of

counsel.

¶ 37                                  D. R.R.’s Best Interests

¶ 38           Respondent also challenges the circuit court’s finding it was in R.R.’s best

interests to terminate her parental rights. The State disagrees and contends the court’s finding

was proper.

¶ 39           During the best-interests hearing, the circuit court focuses on “the child’s welfare

and whether termination would improve the child’s future financial, social and emotional

atmosphere.” In re D.M., 336 Ill. App. 3d 766, 772, 784 N.E.2d 304, 309 (2002). In doing so,

the court considers the factors set forth in section 1-3(4.05) of the Juvenile Court Act (705 ILCS

405/1-3(4.05) (West Supp. 2021)) in the context of the child’s age and developmental needs.




                                                - 13 -
See In re T.A., 359 Ill. App. 3d 953, 959-60, 835 N.E.2d 908, 912-13 (2005). Those factors

include the following: the child’s physical safety and welfare; the development of the child’s

identity; the child’s family, cultural, and religious background and ties; the child’s sense of

attachments, including continuity of affection for the child, the child’s feelings of love, being

valued, security, and familiarity, and taking into account the least disruptive placement for the

child; the child’s own wishes and long-term goals; the child’s community ties, including church,

school, and friends; the child’s need for permanence, which includes the child’s need for stability

and continuity of relationships with parent figures, siblings, and other relatives; the uniqueness

of every family and each child; the risks attendant to entering and being in substitute care; and

the wishes of the persons available to care for the child. 705 ILCS 405/1-3(4.05) (West Supp.

2021).

¶ 40           We note a parent’s unfitness to have custody of his or her child does not

automatically result in the termination of the parent’s legal relationship with the child. In re

M.F., 326 Ill. App. 3d 1110, 1115, 762 N.E.2d 701, 706 (2002). As stated, the State must prove

by a preponderance of the evidence the termination of parental rights is in the minor child’s best

interests. See D.T., 212 Ill. 2d at 366, 818 N.E.2d at 1228. “Proof by a preponderance of the

evidence means that the fact at issue *** is rendered more likely than not.” People v. Houar,

365 Ill. App. 3d 682, 686, 850 N.E.2d 327, 331 (2006).

¶ 41           In this case, the evidence showed R.R. had lived with his foster mother for two

years. Since March 17, 2021, respondent and R.R. had only one visit, at which respondent

informed him of the death of his brother. R.R. was bonded with his foster mother, who met his

special needs. Elder testified that, while R.R. was a handful initially in the foster home, he had

become comfortable in the home and enjoyed living there. According to Elder, R.R.’s behaviors




                                                - 14 -
had improved while living with his foster mother. The foster mother desired to provide R.R.

permanency through adoption, and R.R. wanted to continue living with his foster mother. While

the circuit court emphasized one factor, an overwhelming majority of the best-interests factors

favored the termination of respondent’s parental rights.

¶ 42           Accordingly, we find the circuit court’s conclusion it was in R.R.’s best interests

to terminate respondent’s parental rights was not against the manifest weight of the evidence.

¶ 43                                   III. CONCLUSION

¶ 44           For the reasons stated, we affirm the Adams County circuit court’s judgment.

¶ 45           Affirmed.




                                              - 15 -